364 U.S. 299 (1960)
DAYTON RUBBER CO.
v.
CORDOVAN ASSOCIATES, INC.
No. 324.
Supreme Court of United States.
Decided October 24, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Philip C. Ebeling and James E. Corkey for petitioner.
Richard W. Galiher for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded for consideration in light of Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 291.
MR. JUSTICE BLACK dissents.